Citation Nr: 1505214	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, with combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to a claimant's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79 (2014).

The Board finds that the evidence of record supports the Veteran's claim of entitlement to a TDIU.  As an initial matter, the Board notes that he meets the criteria for a "schedular" TDIU pursuant to 38 C.F.R. § 4.16(a) because he is service connected for PTSD only, which is currently rated at 70 percent disabling.  See 38 C.F.R. § 4.16(a) (requiring that if the veteran has one service-connected disability, it be ratable at 60 percent or more). 

The evidence is at least in equipoise as to whether the Veteran is unable to obtain or maintain gainful employment as a result of his PTSD.  The Veteran last worked in July 2009.  See June 2010 VA Form 21-4192.  He reported that he retired because he was no longer able to learn new technologies at work, was easily angered, had conflicts with his coworkers, and had numerous absences due to his anxiety.  See March 2010 VA Examination Report.  In support, he submitted three opinion letters from two separate treating providers stating that he is unemployable.  See December 2012, October 2010 & May 2009 Opinions Letters.  First, the Veteran's treating providers from Psychological Consulting Services opined, based on their treatment of him, that he had problems with concentration and sleep that caused him to be unable to learn new work tasks.  See October 2010 & May 2009 Opinion Letters.  They further opined that because of his hypervigilance, hyperarousal, isolating behaviors and lack of trust, he is severely compromised in his ability to initiate or sustain relationships, either at work or socially.  See id.  Consequently, they concluded that due to his severe and chronic PTSD symptoms, he was unemployable.  See id.  These opinions were echoed by another of his treating providers, Dr. Hoeper, who also found him to be unemployable due to impaired memory and inability to sustain work relationships.  See December 2010 Opinion Letter.  The Board finds that the opinions of the Veteran's treating providers are highly probative on the issue of unemployability because they are based on a physical examination of him, a review of his pertinent medical and work history, and are supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the opinions of the July 2009 and March 2010 VA examiners, both of whom opined that the Veteran was still able to work despite his PTSD.  However, given his history of absences and conflicts with coworkers, combined with the opinions of his treating physicians, the Board finds that the evidence is at least in equipoise as to whether his PTSD renders him unemployable.  Therefore, the Board concludes that entitlement to a TDIU is warranted.


ORDER

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


